DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,6,8-13,15-17,21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose in singly or in combination a device as follows:
1. (Previously Presented) A structure comprising: a printed circuit board (PCB) having ball pads arranged in a matrix, outer ball pads being along one or more outer edges of the matrix, each of the outer ball pads having a first solder- attach area, inner ball pads being interior to the matrix, each of the inner ball pads having a second solder-attach area, the first solder-attach area being larger than the second solder-attach area; and a solder mask having openings therethough, wherein each of the openings that exposes a respective one of the outer ball pads has a first spacing between an edge of the respective one of the outer ball pads and a sidewall of the solder mask that defines the respective opening, and each of the openings that exposes a respective one of the inner ball 
10. (Currently Amended) A structure comprising: a package having a first plurality of solder ball pads, each solder ball pad of the first plurality being of a same diameter; a printed circuit board (PCB) having a second plurality of solder ball pads, each solder ball pad of the second plurality corresponding to a solder ball pad of the first plurality, the second plurality including corner solder ball pads adjacent respective corners of the PCB, and including interior solder ball pads in the interior of the second plurality, the respective corner solder ball pads being larger than the respective interior solder ball pads; , and TSMP20180483USooPage 3 of 8a solder mask having openings respectively exposing the solder ball pads, wherein respective first gaps between the respective openings and the respective interior solder ball pads are greater than respective second gap between the respective openings and the respective corner solder ball pads.
21. (Previously Presented) A structure comprising: a package electronically bonded to a printed circuit board (PCB) by way of solder balls, wherein each of the solder balls is attached to a respective one of first pads on the package and to a respective one of second pads on the PCB, the second pads being arranged in a matrix on the PCB, the second pads including a corner pad disposed at a corner of the matrix, and an interior pad disposed interior in the matrix, the corner pad having a first area to which a respective one of the solder balls is attached and being solder connected to one of the first pads, the interior pad having a second area to which a respective one of the solder balls is attached and being solder connected to a different one of the first pads, the first area being greater than the second area, the first pads being arranged in a matrix on the package, all of the first pads on the package having a same third area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813